Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 1 of 8 Page ID #:2433



 1   LAMKIN IP DEFENSE
 2   RDL@LamkinIPDefense.com
     Rachael D. Lamkin (246066)
 3   One Harbor Drive, Suite 304
 4   Sausalito, CA 94965
     (916) 747-6091 Telephone
 5
     Michelle L. Marriott (pro hac vice)
 6
     michelle.marriott@eriseip.com
 7   Erise IP, P.A.
     7015 College Blvd.
 8
     Suite 700
 9   Overland Park, KS 66211
10   (913) 777-5600 Telephone
     (913) 777-5601 Facsimile
11
     Attorneys for Defendants Garmin
12   International, Inc. and Garmin Ltd.
13
14                    IN THE UNITED STATES DISTRICT COURT

15               FOR THE CENTRAL DISTRICT OF CALIFORNIA

16
17   PHILIPS NORTH AMERICA LLC,             )   Case No. 2:19-cv-06301-AB-KS
                                            )
18                                          )
                              Plaintiff,        MEMORANDUM OF POINTS
19                                          )   AND AUTHORITIES IN
                 v.                         )   SUPPORT OF DEFENDANTS’
20                                          )   MOTION TO AMEND
21   GARMIN INTERNATIONAL, INC.             )   PLEADING
     AND GARMIN LTD.,                       )
22                                          )   Date: August 28, 2020
23                            Defendants.   )   Time: 10:00 A.M.
                                            )   Courtroom: 7B
24                                          )   Judge: Hon. André Birotte Jr.
25                                          )
                                            )   Date Filed: July 22, 2020
26                                          )   Trial Date: March 30, 2021
27
28

      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                       MOTION TO AMEND PLEADING
     Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 2 of 8 Page ID #:2434



 1           Defendants Garmin International, Inc. and Garmin Ltd. (collectively,
 2 “Garmin”) respectfully seek leave, pursuant to Fed. R. Civ. P. 15(a), Local Rule 15,
 3 the Court’s Standing Order, and the Court’s Order (Dkt. 81), to file the Proposed
 4 First Amended Answer, Affirmative Defenses, and Counterclaims attached as
 5 Exhibits A (Garmin International, Inc.) and B (Garmin Ltd.) to bring an affirmative
 6 defense and counterclaim for inequitable conduct relating to U.S. Patent No.
 7 9,314,192 against Plaintiff Philips North America LLC (“Philips”).
 8      I.     INTRODUCTION
 9           Garmin seeks to amend its pleadings to assert an affirmative defense and
10 counterclaim of inequitable conduct. Garmin’s inequitable conduct claim relates to
11 one of the patents asserted in this case, U.S. Patent No. 9,314,192 (“the ’192
12 Patent”). The ’192 Patent was filed and prosecuted by Philips, and claims priority
13 to a patent application filed by Philips in the European Patent Office (the application
14 referred to herein as the “EP Application”). As detailed in the proposed amended
15 pleading and below, the European Patent Office rejected the EP Application in view
16 of the Yamamoto prior art reference. After receiving the Yamamoto rejection, Philips
17 abandoned and withdrew the EP Application entirely.
18      Despite this rejection and abandonment of the EP Application due to
19 Yamamoto, Philips never disclosed Yamamoto to the United States Patent and
20 Trademark Office (“USPTO”) in connection with the related ’192 Patent. Instead,
21 Philips withheld the Yamamoto reference from the USPTO, knowing that it was fatal
22 to the EP Application, while selectively disclosing other prior art references that
23 Philips was able to successfully overcome in prosecution of other related foreign
24 counterparts to the ’192 Patent.
25           Garmin should be granted leave to amend. Garmin’s amended pleading
26 explains in detail the available factual basis for Philips’ knowledge of Yamamoto,
27 and why Philips’ withholding of Yamamoto was but-for-material to the patentability
28

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                         MOTION TO AMEND PLEADING
     Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 3 of 8 Page ID #:2435



 1 of the ’192 Patent claims. In view of these facts, Philips understood that when
 2 Yamamoto was disclosed, the patent application was rejected; and when Yamamoto
 3 was not disclosed, the patent application was granted. Philips also understood the
 4 materiality of Yamamoto to the claims of the ’192 Patent, as the European Patent
 5 Office mapped the claim limitations to Yamamoto in its rejection. These facts –
 6 pleaded in detail and with particularity – are more than sufficient to allege
 7 inequitable conduct.
 8         Garmin therefore respectfully requests that the Court grant leave to amend its
 9 pleading to assert inequitable conduct. Pursuant to the Court’s Standing Order 7(b),
10 Garmin states that the effect of the proposed amendment is to assert a defense and
11 counterclaim for inequitable conduct as to the ’192 Patent. The amendment consists
12 of “Counterclaim 4 and Affirmative Defense” contained on pages 24-34 of Exhibits
13 A and B.
14    II.   PROCEDURAL BACKGROUND
15         Garmin timely sought to amend its pleadings to assert inequitable conduct
16 after discovering the underlying facts when finalizing its invalidity contentions. The
17 Parties met and conferred regarding Garmin’s motion to amend on May 21, 2020
18 pursuant to L.R. 7-3. During this meet-and-confer, counsel for Philips stated that
19 Philips did not oppose the amendment as untimely but did intend to oppose only on
20 grounds of futility. However, in order to further assess such opposition, counsel for
21 Garmin agreed to provide the amended pleading to counsel for Philips for review.
22 After such review, counsel for Philips confirmed its above-stated position, but did
23 not further explain Philips’ position. See Dkt. 78.
24         The parties submitted a Joint Stipulation seeking to amend the scheduling
25 order to permit Garmin leave to file this motion to amend. Dkt. 78. As noted in that
26 Stipulation, “Garmin did not delay in seeking amendment,” “Philips did not oppose
27 the amendment as untimely,” and “[t]he Parties submit that there is good cause for
28

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                         MOTION TO AMEND PLEADING
     Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 4 of 8 Page ID #:2436



 1 the requested extension.” Id. The parties also agreed to a briefing procedure to
 2 accommodate Philips’ desired motion practice. The Court granted the parties’
 3 request to amend the scheduling order. Dkt. 81.
 4         Garmin has served written discovery requests on Philips seeking, inter alia,
 5 documents “relating to the prosecution of the ’192 Patent,” documents “reflecting
 6 the structure, contents, filing hierarchy, and accessibility of information related to”
 7 Philips’ internal files relating to the EP Application and the ’192 Patent, documents
 8 relating to “the identity of computers or server architecture utilized by Philips IP&S
 9 [Intellectual Property & Standards] in connection with the prosecution of the ’192
10 Patent,” documents “sufficient to identify all individuals affiliated with Philips IP&S
11 that were involved in any way with the prosecution of the ’192 Patent,” and
12 documents “relating to Philips IP&S’ knowledge that the claims of the European
13 patent application from which the ’192 Patent claims priority were found to be not
14 novel in view of” Yamamoto. As of the filing of this motion, Philips has served
15 objections to these requests, but has not yet produced the requested documents. See
16 Exhibit C.
17   III. LEGAL STANDARDS
18         Under Federal Rule of Civil Procedure 15, titled “Amended and Supplemental
19 Pleadings,” courts “should freely give leave [to amend] when justice so requires.”
20 FRCP 15(a)(2). “Accordingly, Rule 15’s policy of favoring amendments to
21 pleadings should be applied with ‘extreme liberality.’” United States v. Webb, 655
22 F.2d 977, 979 (9th Cir. 1981).
23       Leave to amend lies “within the sound discretion of the trial court.” Webb,
24 655 F.2d at 979. In exercising its discretion, “a court must be guided by the
25 underlying purpose of Rule 15: to facilitate decision on the merits, rather than on the
26 pleadings or technicalities.” Id. “Amendment is to be liberally granted where from
27 the underlying facts or circumstances, the [claimant] may be able to state a claim.”
28

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                         MOTION TO AMEND PLEADING
     Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 5 of 8 Page ID #:2437



 1 DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987). While a motion
 2 for leave to amend may be denied if it is futile, an opposed amendment is “futile
 3 only if no set of facts can be proved under the amendment to the pleadings that would
 4 constitute a valid and sufficient claim or defense.” Miller v. Rykoff-Sexton, Inc., 845
 5 F.2d 209, 214 (9th Cir. 1988), overruled on other grounds by Ashcroft v. Iqbal, 556
 6 U.S. 662 (2009). As the party opposing amendment, Philips bears the burden of
 7 showing futility. Leighton, 833 F.2d at 187.
 8      IV.   ARGUMENT
 9         Garmin’s proposed amended pleading sufficiently alleges that individuals
10 employed by Philips knew of the Yamamoto reference, knew that Yamamoto was
11 material to the patentability of the claims of the ’192 Patent, and withheld Yamamoto
12 with a specific intent to deceive the USPTO. Thus, contrary to Philips’ suggestion
13 of futility, Garmin’s proposed amendment is more than sufficient to state a claim for
14 inequitable conduct.
15         Inequitable conduct is a judicially-created equitable defense to patent
16 infringement. Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1285
17 (Fed. Cir. 2011) (en banc). When a court determines that inequitable conduct has
18 occurred as to one or more claims of a patent, the entire patent is rendered
19 unenforceable. Id. at 1287. Inequitable conduct generally requires a showing of (1)
20 specific intent to deceive the Patent Office and (2) “but-for materiality,” meaning
21 that the patent would not have issued but for the misrepresentation or omission.” Id.;
22 Glaukos Corp. v. Ivantis, Inc., No. CV-18620-JVS-JDEX, 2019 WL 4198641, at *4
23 (C.D. Cal. July 17, 2019) (granting motion to amend to assert inequitable conduct).
24         The standard for pleading inequitable conduct was set forth in Exergen Corp.
25 v. Wal-Mart Stores, Inc, 575 F.3d 1312, 1327 (Fed. Cir. 2009), which requires that
26 inequitable conduct be pleaded with particularity – i.e., an “identification of the
27 specific who, what, when, where, and how of the material misrepresentation or
28

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                         MOTION TO AMEND PLEADING
     Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 6 of 8 Page ID #:2438



 1 omission committed before the PTO.” Exergen, 575 F.3d at 1327; see also Kaneka
 2 Corp. v. SKC Kolon PI, Inc., No. CV 11-3397 JGB (RZX), 2014 WL 12779863, at
 3 *2-3 (C.D. Cal. May 30, 2014). The “who” is an inference that specific individual(s)
 4 knew of material information and deliberately withheld it with the specific intent to
 5 deceive the PTO. Kaneka, 2014 WL 12779863, at *3. The “what” and “where” are
 6 satisfied when the pleading “identif[ies] which claims, and which limitations in those
 7 claims, the withheld references are relevant to.” Id. (quoting Exergen, 575 F.3d at
 8 1329). Such allegations help explain both “why” the withheld information is
 9 material and “how” an examiner would have used this information in assessing the
10 patentability of the claims. Exergen, 575 F.3d at 1328–30. “[K]nowledge” and
11 “intent” may be “averred generally,” but the pleading must “include sufficient
12 allegations of underlying facts from which a court may reasonably infer1 that a
13 specific individual (1) knew of the withheld material information or of the falsity of
14 the material misrepresentation, and (2) withheld or misrepresented this information
15 with a specific intent to deceive the PTO.” Id. at 1328-29; see also Kaneka, 2014
16 WL 12779863, at *3.
17          At over ten pages, Garmin’s Amended Counterclaim sets forth the who, what,
18 when, where, why, and how of Philips’ inequitable conduct in connection with the
19 ’192 Patent. As detailed in the pleading, the ’192 Patent claims priority to the earlier-
20 filed EP Application filed in the European Patent Office. The European Patent
21 Office rejected the EP Application in view of the Yamamoto reference, detailing how
22 the teachings of Yamamoto invalidated the claim limitations. As a result, Philips
23 withdrew the EP Application entirely. Yet despite its knowledge of Yamamoto and
24 its teachings, the European Patent Office’s rejection of the EP Application, and
25
26   1
     A “reasonable inference” is one that “is plausible and that flows logically from the
27 facts alleged.” Exergen, 575 F.3d at 1329 n.5.
28

         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                          MOTION TO AMEND PLEADING
     Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 7 of 8 Page ID #:2439



 1 Philips’ withdrawal of the parent application in view of Yamamoto, Philips withheld
 2 Yamamoto from the USPTO during prosecution of the ’192 Patent while disclosing
 3 other prior art that was not fatal to the claims of the EP Application and other foreign
 4 counterparts.
 5          In short, the amended pleading factually alleges that Philips knew of
 6 Yamamoto, knew that Yamamoto was material to the patentability of the ’192 Patent
 7 because it had been used by the European Patent Office to reject similar claims to
 8 the ’192 Patent,2 and selectively withheld Yamamoto from the USPTO in order to
 9 avoid a similar rejection of the ’192 Patent. The amended counterclaim summarizes
10 these allegations as follows:
11            a. Who: Philips IP&S employees responsible for prosecution of
12               the ’192 Patent, including but not limited to Yan Glickberg,
13               Kathleen Asher, Patricia Heim, Edward Goodman, and Jeanne
14               Rusciano.
15            b. What: withheld the Yamamoto reference—which was fatal to
16               the EP Application—during the prosecution of the US
17               Application that led to the ’192 Patent, while simultaneously
18               disclosing art from other foreign prosecution that had not been
19               fatal to those applications.
20            c. When: from June 21, 2007 to December 17, 2015.
21            d. Where: before the USPTO and in Philips IP&S offices
22               containing the persons named in ¶ 56(a), supra.
23            e. How: by violating their duty of candor the USPTO.
24
25
     2
26   The amended pleading contains a chart showing how claim 1 of the ’192 Patent is
   taught by the specific teachings of Yamamoto identified by the European Patent
27 Office.
28

         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                          MOTION TO AMEND PLEADING
     Case 2:19-cv-06301-AB-KS Document 83 Filed 07/22/20 Page 8 of 8 Page ID #:2440



 1 All together, these allegations explain why the withheld reference is material and
 2 how an examiner would have used this information in assessing the patentability of
 3 claim 1 of the ’192 Patent—that the “USPTO would not have allowed the claims of
 4 the ’192 Patent had it been aware of the Yamamoto reference” – allegations from
 5 which the Court may reasonably infer that Philips IP&S knew of Yamamoto and
 6 withheld it with a specific intent to deceive the USPTO. See Exhibits A, B.
 7      V.     CONCLUSION
 8           Garmin’s proposed amended pleading alleges inequitable conduct with
 9 particularity. Accordingly, pursuant to Federal Rule of Civil Procedure 15, Garmin
10 respectfully requests that the Court grant Garmin’s Motion to Amend.
11
12 DATED: July 22, 2020
13
                                   LAMKIN IP DEFENSE
14
                                   ERISE IP, P.A.
15
16
                                   By: /s/ Michelle L. Marriott
17
                                   Counsel for Defendants Garmin International,
18                                 Inc. and Garmin Ltd.
19
20
21
22
23
24
25
26
27
28

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                         MOTION TO AMEND PLEADING
